COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Cigna Healthcare of Texas, Inc., Connecticut General Life Insurance
                         Company and Cigna Health and Life Insurance Company v. S J
                         Associated Pathologist, PLLC

Appellate case number:   01-20-00156-CV

Trial court case number: 2019-79138

Trial court:             190th District Court of Harris County

      Appellants’ “Opposed Motion to Review Order Denying Request for Supersedeas and
Emergency Stay Motion” is DENIED. Appellants’ request to alternatively consider the motion as
a mandamus petition is DENIED.
       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau________
                                Acting individually


Date: ___December 23, 2020____